Citation Nr: 0928062	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.	Entitlement to service connection for angina pectoris, 
claimed as due to mustard gas exposure.  

2.	Entitlement to service connection for a chronic skin 
disability, claimed as due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran had active service from September 1953 to 
September 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision in 
which the RO denied service connection for angina attacks and 
for a skin disorder, both claimed as a result of in-service 
exposure to mustard gas.  The Veteran filed a notice of 
disagreement (NOD) in June 2008, and the RO issued a 
statement of the case (SOC) in August 2008.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2008.

In December 2008 and March 2009, the RO issued supplemental 
SOCs (SSOCs) reflecting the continued denial of the claim on 
appeal.

In July 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.	No cardiovascular disability, to include any current 
angina pectoris, was present until years after service, and 
there is no medical evidence or opinion that there exists a 
nexus between any such current disability and service, to 
include alleged mustard gas exposure therein.

3.  Competent medical evidence does not establish that the 
Veteran has, or ever has had, a chronic skin disability.



CONCLUSIONS OF LAW

1.	The criteria for service connection for angina pectoris, 
to include as due to mustard gas exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113,5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 
3.309, 3.316 (2008).

2.	The criteria for service connection for a chronic skin 
disability, to include as due to mustard gas exposure, are 
not met.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307. 3.309, 3.316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, a July 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The July 2006 letter also provided notice as to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts these determinations.  
The September 2007 RO rating decision reflects the initial 
adjudication of the claims herein decided after issuance of 
that letter.  Hence, the September 2007 letter met 
Pelegrini's and Dingess/Hartman's content of notice 
requirements as well as the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of any available 
service treatment records, with a certification from the 
National Personnel Records Center that the Veteran's records 
are presumed to have been destroyed in a fire; post-service 
private medical records; and post-service VA outpatient 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also notes that no further RO action on 
either claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular disabilities, which develop 
to a compensable degree (10 percent for cardiovascular 
disability) within a prescribed period after discharge from 
service (one year for cardiovascular disability), although 
there is no evidence of such disease during service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

Service connection may also be warranted on a presumptive 
basis with exposure to specified vesicant agents during 
active military service under specified circumstances 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition: (1) full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; and (3) full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316(a).  See also Perlman v. West, 11 Vet. App. 
443, 446 (1998).  However, service connection will not be 
established if the claimed condition is due to the Veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316(b).  Service connection for a disability claimed as due 
to mustard agents may be established by showing that a 
disorder resulting in disability was, in fact, causally 
linked to such exposure.  See Brock v. Brown, 10 Vet. App. at 
162-64; Combee v. Brown, 34 F.3d at 1044.  

After a full review of the record, including the medical 
evidence and statements made by and on behalf of the Veteran, 
the Board finds that the claims for service connection for 
angina pectoris and for chronic skin disability, to includes 
due to alleged in-service mustard gas exposure, must be 
denied.  

At the outset, the Board notes that the Veteran's service 
treatment records are not available and have been certified 
as having been lost in a fire by the National Personnel 
Records Center.  In cases where records once in the hands of 
the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

The medical evidence of record subsequent to service consists 
of reports of treatment at private and VA facilities from 
2004 through February 2009.  These records show that the 
Veteran has been treated for coronary artery disease for many 
years, and that he underwent a coronary artery bypass graft 
procedure in approximately 2000.  The records do not include 
any medical evidence reflecting that the Veteran has any 
chronic skin disability-much less one that may be related to 
service.  The record also includes correspondence showing 
that the Department of Defense Mustard Gas database does not 
include the Veteran among the test participants.  

As indicated, the record does not include any competent 
evidence that the Veteran has, or ever has had, a chronic 
skin disability.  However, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of the chronic skin disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As regards the other claim for service connection on appeal, 
the record does reflect cardiovascular disability.  However, 
there is no medical evidence or opinion that even suggests 
that any such disability was manifest in or within the first 
post-service year, or that there exists a medical nexus 
between any current heart disease, including claimed angina 
pectoris, and service, to include mustard gas exposure, as 
alleged.  The Board points out that cardiovascular disability 
is not subject to presumptive service connection due to 
mustard gas exposure.

Hence, even if in-service mustard gas exposure was shown, 
there simply is no basis upon which either claim for service 
connection may be granted.  Significantly, neither the 
Veteran nor his representative has presented or identified 
any existing medical opinion evidence that, in fact, supports 
either claim.

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative, on his behalf; however, none of these 
assertions provide a basis for allowance of the claims.  To 
whatever extent these statements are being offered on the 
matters upon which these claims turn, the Board emphasizes 
that matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claims for service connection for angina pectoris and for a 
chronic skin disability, to include  must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as no competent, probative evidence supports either claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for angina pectoris, to include as due to 
mustard gas exposure, is denied.  

Service connection for a chronic skin disability, to include 
as  due to mustard gas exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


